Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered. 

Response to Amendments
Applicant has filed an amendment on 3/9/2021 amending claim 1, no new cancellation or adding to the claim was introduced. 
In virtue of this communication, claims 1-6 and  9-10 are currently pending in the instant application. 

Response to Remarks
Applicant amends claim 1 and traverses the 35 USC § 103 rejection based on prior arts Lee; Mandlik and Chen. The amendments and arguments have been fully considered. Examiner considers amended claim 1 is not allowable for two reasons. First, the amended claim language is at least imprecise, if not indefinite (Please see Claim Objection below). Second, based on Examiner’s understanding of the intended idea of the amended claim 1, in spite of the imprecise language, prior art Mandlik appears to suggest the same idea. However, if Applicant disagrees, Applicant can consider modifying the claim language to overcome the objection and to proceed with prosecution. 

Claim Objection
Amended claim 1 language is objected to as it recites, in part, “wherein a length of the strain-sensing pattern is defined as a distance in a direction of a distance between two separate light-emitting regions, which are respectively disposed on two separate planar parts”. The language is considered at least imprecise, if not indefinite, as nowhere in claim 1 discloses any light-emitting regions, not to mention if these regions have rectangular shapes and edges arranged in parallel to have measureable and unambiguous distance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-6 and 9-10 are rejected under 103 as being unpatentable over Lee; JungJoo et al. (US 20160181345 A1) in view of Mandlik; Prashant et al. (US 20180174505 A1) and Chen; Ji-Feng et al. (US 20150091016 A1) 
As to claim 1, Lee discloses an electronic apparatus (Figs. 1-22 are various views of an exemplary flexible display), comprising: a base substrate including a planar part and a folding part, which is connected to a side of the planar part and is foldable along a folding axis extending in a predetermined direction (Fig. 4 Base layer 106), wherein the base substrate includes a front surface including an active region and a peripheral region adjacent to the active region, when viewed from a plan view in a thickness thereof (Figs. 3A-3B), a plurality of pixels disposed on the front surface and in the active region (Fig. 4 Display Element layer 102, as one example. See also Figs. 3A-3B); an encapsulation layer including multiple layers of materials covering the pixels to protect the pixels thereunder (Fig. 4: [0062] The encapsulation 104 is provided to protect the OLED element layer 102 from gas and moisture. The encapsulation 104 may include multiple layers of materials for reducing permeation of gas and moisture to protect OLED elements thereunder); 
Lee teaches a strain-sensing pattern disposed on the front surface, in the active region (Touch sensor layer 112), and on the folding part ([0070] ...  If desired, the bend portion may be provided with a touch sensor layer 112). 
Lee fails to directly teach the strain sensing pattern is applied to the foldable area. 
However, in a similar field of endeavor, Mandlik teaches a foldable display comprising strain sensing pattern applied to the foldable area (Fig. 1 [0031] [0031] Flexible display 22 may have a bent portion such as bent portion 26 that bends about bend axis 28. The inclusion of bent portion 26 in display 22 may help display 22 fit within housing 12.
Fig. 4 [0040-41] ). 
The combination of Lee and Mandlik continues to teach a plurality of pixel pads disposed on the peripheral region (Lee [0039] ... In FIG. 2, the bend line BL is depicted as being located near the edges of the flexible display 100. ... Such configurations would allow the flexible display 100 to provide a display area at an edge of the display device or a foldable display with display pixels provided on both inner/outer sides of in folded configuration ). 
It would have been obvious to one of ordinary skill in the art to implement Mandlik’s strain-sensing pattern into Lee’s foldable device, to enhance the reliability and testability of the foldable device, as revealed by Mandlik in Abstract: “Crack detection circuitry may monitor the resistance of the crack detection line to detect cracks”.
Lee and Mandlik fail to directly disclose the strain-sensing pattern is disposed between the base substrate and the encapsulation layer. 
However, in a similar field of endeavor, Chen teaches a flexible display comprising a display element layer ([0051] Please refer to FIG. 17. ... The structural layers of the flexible display 100 comprises a flexible substrate 110 ... TFT layer 170 and the display layer 180 ... and the strain sensor 162 are formed in the poly-silicon layer 1520 of the flexible display 100. 
Based on the teaching, Chen discloses strain sensors being integrated into the display element layer. 
It would have been obvious to one of ordinary skill in the art to implement Chen’s strain-sensing pattern into Lee’s modified Display Element layer to improve accuracy of calculating the curvature of the flexible display 100, as revealed by Chen in [0052] “ ... the first transistor Q1 and the strain sensor 162 of the sensing unit 160, the first transistors of the sensing circuits 150 and the second transistors Q2 of the pixels 112 are formed in the same structural layer of the flexible display 100 without using any glue. Therefore, deviation of calculating the strains and the strains and/or stresses would be avoided since the deformation of the flexible display due to the glue does not exist anymore. Therefore, accuracy of calculating the curvature of the flexible display 100 is improved”.
The combination of Lee, Mandlik and Chen continues to teach wherein the strain-sensing pattern is disposed between the base substrate and the encapsulation layer (Lee Fig. 4: display element layer 102, disposed between the base substrate 106 and the encapsulation layer 104, comprises Chen’s strain sensors 162), wherein a length of the strain-sensing pattern is defined as a distance in a direction of a distance between two separate light-emitting regions, which are respectively disposed on two separate planar parts (the language “length of the strain-sensing pattern” with its definition is not considered part of the claimed invention as Applicant admits it is a user-defined term. In addition, the term is indefinite as the claim language does not disclose any light-emitting region at all, not to mention the shapes or locations of these claimed regions ), and wherein the length of the strain-sensing pattern corresponds to a length of the folding part in the direction perpendicular to the predetermined direction (Mandlik [0007] A strain sensing resistor may be formed on the bent tail portion of the flexible display to gather strain measurements. ... The meandering traces of the strain sensor may run perpendicular to the bend axis. [0040] ...  Resistors R1 and R2 may be rectangular or may have other shapes. Lines 50 in resistor R1 may extend perpendicular to bend axis 28 (e.g., along dimension Y which is aligned with the longitudinal axis of tail 22T) to maximize bending of lines 50 and therefore changes in the resistance of R1 when tail 22T is bent).   

As to claim 2, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 1, wherein each of the pixels comprises: a plurality of thin film transistors disposed on the base substrate; and an organic light emitting device disposed on the thin film transistors and connected to a thin film transistor of the thin film transistors (Lee [0033] Each display pixel PX may include a light-emitting element, for instance an organic light-emitting diode (OLED), and pixel circuit. Each display pixel in the display area may be associated with a pixel circuit, which includes at least one switching thin-film transistor (TFT) and at least one driving TFT on the backplane of the flexible display 100), wherein the organic light emitting device comprises a first electrode, a second electrode on the first electrode, and a light emitting layer between the first electrode and the second electrode, wherein the thin film transistor comprises: a semiconductor pattern; a control electrode crossing the semiconductor pattern with an electrical insulation property therebetween; an input electrode coupled to an end of the semiconductor pattern;  an output electrode spaced apart from the input electrode and coupled to an opposite end of the semiconductor pattern (Lee [0033] ... Each pixel circuit may be electrically connected to a gate line and a data line to communicate with one or more driving circuits, such as a gate driver and a data driver positioned in the non-display area of the flexible display 100. See also Figs. 7A-7B [0110-0115]); and a light blocking pattern spaced apart from the control electrode with the semiconductor pattern interposed therebetween (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces. 
The strain gauge metal traces also serve a light blocking pattern). 

As to claim 3, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 2, wherein the strain-sensing pattern is disposed in a same layer as the light blocking pattern (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces). 

As to claim 4, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 3, wherein the light blocking pattern comprises a conductive material, and the strain-sensing pattern comprises a same material as the light blocking pattern (Mandlik [0037-38]: The strain gauge may include one or more strain-sensing (strain-sensitive) resistors such as resistors R1. Resistors R1 may contain meandering metal traces). 

As to claim 5, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 4, wherein the light blocking pattern is coupled to the input electrode (Mandlik [0052]
Consider, as an example, a resistance measurement circuit such as illustrative resistance measurement circuitry 44 of FIG. 9. As shown in FIG. 9, resistance measurement circuitry 44 of display driver integrated circuit 42 may be coupled to crack detection line (resistor) 80 in display panel 22 (see, e.g., line 80 of FIG. 8).

As to claim 6, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 4, wherein the light blocking pattern receives a power voltage (Mandlik Fig. 9 [0053] . The input of integrator 100 is coupled to line 80 and can be used to receive current that passes through reference resistor Rref or line 80 (of unknown resistance R) from reference voltage source Vref). 

As to claim 9, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 2, wherein the light emitting layers of the pixels define a plurality of light-emitting regions spaced apart from each other (Lee Fig. 3B [0044] in FIG. 3A, the matrix of pixels in the secondary display area of the bend portion may be continuously extended from the matrix of the pixels in the display area of the central portion. Alternatively, in the configuration depicted in FIG. 3B, the secondary display area within the bend portion and the display area within the central portion of the flexible display 100 may be separated apart from each other by a space in the bend allowance section of the flexible display 100), when viewed from the plan view, and the strain-sensing pattern does not overlap the light-emitting regions, when viewed from the plan view (Lee Fig. 3B [0044])

As to claim 10, Lee, Mandlik and Chen further disclose the electronic apparatus of claim 9, wherein the strain-sensing pattern is provided in plural, and the plurality of strain-sensing pattern have at least two different shapes ([0040] An illustrative trace layout for resistors R1 and R2 is shown in FIG. 3. As shown in FIG. 3, resistors R1 and R2 may have meandering paths formed from metal traces or other elongated conductive lines 50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621